Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 1 of 8 PageID 2112




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    SAMANTHA RING,

           Plaintiff,

    v.                                     Case No.: 8:19-cv-00772-VMC-JSS

    BOCA CIEGA YACHT CLUB, INC.,

          Defendant.
    ___________________________________/


                          BCYC’S AMENDED EXHIBIT INDEX
                        TO MOTION FOR SUMMARY JUDGMENT


                   NUMBER                                      TITLE
 EXHIBIT A                                   Deposition Transcript of Nicholas Southard
                                             Exhibit 1 to Nicholas Southard's Deposition-
         EXHIBIT A-1
                                             Service Animal letter dated July 16 2018
                                             Exhibit 2 to Nicholas Southard's Deposition-
         EXHIBIT A-2                         E-mail dated January 22, 2019-Mr. Southard
                                             to Gulfport City Manager
                                             Exhibit 3 to Nicholas Southard's Deposition-
         EXHIBIT A-3                         E-mail dated January 12, 2019- Gulfport City
                                             Manager to City Mayor
                                             Exhibit 4 to Nicholas Southard's Deposition-
         EXHIBIT A-4                         E-mail dated January 15, 2019-Gulfport City
                                             Manager to Samantha Ring
                                             Exhibit 5 to Nicholas Southard's Deposition-
         EXHIBIT A-5                         E-mail dated January 15, 2019-Samantha
                                             Ring to Gulfport City Manager
                                             Exhibit 6 to Nicholas Southard's Deposition-
         EXHIBIT A-6                         E-mail dated January 23, 2019-Nicholas
                                             Southard to Gulfport Harbor Master
                                             Exhibit 7 to Nicholas Southard's Deposition-
         EXHIBIT A-7
                                             E-mail notice of special Board meeting on
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 2 of 8 PageID 2113




                                               January 31, 2019 to present motion for Ms.
                                               Ring's suspension from BCYC
                                               Exhibit 8 to Nicholas Southard's Deposition-
       EXHIBIT A-8                             E-mail dated February 1, 2019-Nicholas
                                               Southard to Gulfport Harbor Master
                                               Exhibit 9 to Nicholas Southard's Deposition-
                                               E-mail dated March 5, 2019-Nicholas
       EXHIBIT A-9
                                               Southard to City of Gulfport officials
                                               confirming meeting
                                               Exhibit 10 to Nicholas Southard's
                                               Deposition- E-mail from City Mayor to other
       EXHIBIT A-10
                                               City of Gulfport officials, dated March 6,
                                               2019
                                               Exhibit 11 to Nicholas Southard's
                                               Deposition- E-mail dated March 7, 2019-
       EXHIBIT A-11
                                               Nicholas Southard to City of Gulfport
                                               Harbor Master Denis Frain
                                               Exhibit 12 to Nicholas Southard's
                                               Deposition- E-mail dated March 7, 2019-
       EXHIBIT A-12
                                               Samantha Ring to BCYC and City of
                                               Gulfport officials
                                               Exhibit 13 to Nicholas Southard's
                                               Deposition- E-mail dated March 19, 2019-
       EXHIBIT A-13
                                               Nicholas Southard to City of Gulfport
                                               Harbor Master Denis Frain
                                               Exhibit 14 to Nicholas Southard's
                                               Deposition- E-mail dated March 12, 2019-
       EXHIBIT A-14
                                               Nicholas Southard to City of Gulfport
                                               Harbor Master Denis Frain
                                               Exhibit 15 to Nicholas Southard's
                                               Deposition- E-mail dated March 12, 2019-
       EXHIBIT A-15
                                               Nicholas Southard to City of Gulfport
                                               Harbor Master Denis Frain
                                               [Omitted] Exhibit 16 to Nicholas Southard's
       EXHIBIT A-16
                                               deposition-Correspondence from defense
       (Omitted from official transcript based
                                               counsel to client and adjuster in advance of
       on oral motion to strike)
                                               agency conciliation
                                               Exhibit 17 to Nicholas Southard's
                                               Deposition- E-mail dated April 9, 2019-
       EXHIBIT A-17
                                               Nicholas Southard to City of Gulfport
                                               Harbor Master Denis Frain

                                                               2
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 3 of 8 PageID 2114




                                                                  Exhibit 18 to Nicholas Southard's
                                                                  Deposition-Meeting minutes for special
       EXHIBIT A-18                                               Board meeting held to present Ms. Ring's
                                                                  request for religious accommodation to the
                                                                  BCYC general membership
                                                                  Exhibit 19 to Nicholas Southard's
                                                                  Deposition- E-mail dated January 14, 2019-
       EXHIBIT A-19
                                                                  BCYC member Jimmy Meyer to Nicholas
                                                                  Southard
                                                                  Exhibit 20 to Nicholas Southard's
       EXHIBIT A-20                                               Deposition-E-mail in favor of efforts to expel
                                                                  Samantha Ring from BCYC
                                                                  Exhibit 21 to Nicholas Southard's
       EXHIBIT A-21                                               Deposition-E-mail from Ray Lastra to
                                                                  Samantha Ring dated April 3, 2019
                                                                  BCYC-IRS Confirmation Letter and
 EXHIBIT B                                                        Certificate of Incorporation from Florida
                                                                  Secretary of State

 EXHIBIT C                                                        Lease with City of Gulfport


 EXHIBIT D                                                        Deposition Transcript of Larry Brown

                                                                  Exhibit 1 to Larry Brown's Deposition-
       EXHIBIT D-1
                                                                  Service Animal letter dated July 16 2018
                                                                  Exhibit 2 to Larry Brown's Deposition-
       EXHIBIT D-2
                                                                  Letter of Reprimand
                                                                  Exhibit 3 to Larry Brown's Deposition- E-
       EXHIBIT D-3                                                mail exchange between Larry Brown and
                                                                  Samantha Ring dated January 2, 2019
                                                                  Exhibit 4 to Larry Brown's Deposition- E-
       EXHIBIT D-4                                                mail exchange between Larry Brown and
                                                                  Samantha Ring dated January 25, 2019
                                                                  Exhibit 5 to Larry Brown's Deposition-
       EXHIBIT D-5
                                                                  Defense Exhibit- E-mail from Larry Brown
       (DEFENSE EXHIBIT)
                                                                  to Samantha Ring dated December 24, 2018

 EXHIBIT E                                                        Club By-Laws and Clubhouse Rules



                                                              3
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 4 of 8 PageID 2115




 EXHIBIT F                                                        Deposition Transcript of Samantha Ring

                                                                  Exhibit 1 to Samantha Ring's Deposition-
       EXHIBIT F-1                                                Three pages of medical records produced by
                                                                  Ms. Ring in discovery
                                                                  Exhibit 2 to Samantha Ring's Deposition-
       EXHIBIT F-2
                                                                  BCYC Lease with the City of Gulfport
                                                                  Exhibit 3 to Samantha Ring's Deposition-
                                                                  Notice of Voluntary Dismissal without
       EXHIBIT F-3                                                Prejudice of administrative complaint, filed
                                                                  with the Florida Division of Administrative
                                                                  Hearings
                                                                  Exhibit 4 to Samantha Ring's Deposition-
                                                                  Order entered by the Florida Division of
                                                                  Administrative Hearings, closing Ms. Ring's
       EXHIBIT F-4
                                                                  file and relinquishing jurisdiction to the
                                                                  Pinellas County Office of Human Rights
                                                                  (PCOHR)
                                                                  Exhibit 5 to Samantha Ring's Deposition-
                                                                  Investigative Note prepared by Pinellas
                                                                  County Office of Human Rights Investigator
       EXHIBIT F-5                                                Alana Lewis after interviewing Samantha
                                                                  Ring in connection with another charge of
                                                                  discrimination filed with this same agency
                                                                  against BCYC
                                                                  Exhibit 6 to Samantha Ring's Deposition-
                                                                  Plaintiff    Exhibit-Drawing    made      by
       EXHIBIT F-6
                                                                  Samantha Ring in deposition to depict the
       (PLAINTIFF EXHIBIT)
                                                                  location of doors and windows in the BCYC
                                                                  Clubhouse
                                                                  Exhibit 6 to Samantha Ring's Deposition-
                                                                  Plaintiff    Exhibit-Drawing    made      by
                                                                  Samantha Ring in deposition to depict her
       EXHIBIT F-7
                                                                  location while walking dog Piper in relation
       (PLAINTIFF EXHIBIT)
                                                                  to the BCYC Clubhouse and parking lot, to
                                                                  illustrate an incident discussed during her
                                                                  deposition
       EXHIBIT F-8                                                Exhibit 8 to Samantha Ring's Deposition-
       (ERRATA SHEET)                                             Errata Sheet-Samantha Ring


                                                              4
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 5 of 8 PageID 2116




 EXHIBIT G                                                        Motion for Expulsion February 10, 2016

                                                                  Deposition Transcript                 of     Dr.    Andres
 EXHIBIT H
                                                                  Santayana, MD
                                                                  Exhibit 1 to Dr. Santayana's Deposition-
       EXHIBIT H-1
                                                                  Florida Medical License Verification
                                                                  Exhibit 2 to Dr. Santayana's Deposition-
       EXHIBIT H-2
                                                                  Progress note dated July 16, 2018
                                                                  Exhibit 3 to Dr. Santayana's Deposition-
       EXHIBIT H-3
                                                                  Service Animal note dated July 16, 2018
                                                                  Exhibit 4 to Dr. Santayana's Deposition-
       EXHIBIT H-4
                                                                  Progress note dated July 18, 2018
                                                                  Exhibit 5 to Dr. Santayana's Deposition-
       EXHIBIT H-5
                                                                  Progress note dated August 8, 2018
                                                                  Exhibit 6 to Dr. Santayana's Deposition-
       EXHIBIT H-6
                                                                  Progress note dated November 30, 2018
                                                                  Exhibit 7 to Dr. Santayana's Deposition-
       EXHIBIT H-7
                                                                  Progress note dated March 14, 2019
                                                                  Exhibit 8 to Dr. Santayana's Deposition-
       EXHIBIT H-8
                                                                  Service Animal note dated April 1, 2019
                                                                  Exhibit 9 to Dr. Santayana's Deposition-
       EXHIBIT H-9                                                Plaintiff's expert disclosures dated October
                                                                  23, 2019
                                                                  Deposition Transcript of Dena Collins as
 EXHIBIT I                                                        Corporate Representative for Bay Point
                                                                  Middle School
                                                                  Exhibit 1 to Ms. Collins' Deposition as
       EXHIBIT I-1                                                corporate representative of Bay Point Middle
                                                                  School-Subpoena for Deposition
                                                                  Exhibit 2 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-2
                                                                  School-      Samantha      Ring    Employee
                                                                  Information Form dated August 29, 2016
                                                                  Exhibit 3 to Ms. Collins' Deposition as
       EXHIBIT I-3                                                corporate representative of Bay Point Middle
                                                                  School- Samantha Ring Leave History
                                                              5
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 6 of 8 PageID 2117




                                                                  record with Pinellas County Public School
                                                                  District
                                                                  Exhibit 4 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-4
                                                                  School- Samantha Ring Teacher Verification
                                                                  Form dated September 10, 2015
                                                                  Exhibit 5 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-5                                                School- Samantha Ring Cumulative
                                                                  Personnel Record with the Pinellas County
                                                                  School Board as of 2015
                                                                  Exhibit 6 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-6                                                School-     Samantha       Ring-Office    of
                                                                  Professional Standards Case Report dated
                                                                  November 27, 2017
                                                                  Exhibit 7-1 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-7-1                                              School- Samantha Ring Complete Personnel
                                                                  File from Pinellas County School Board-
                                                                  pages 1 through 124
                                                                  Exhibit 7-2 to Ms. Collins' Deposition as
                                                                  corporate representative of Bay Point Middle
       EXHIBIT I-7-2                                              School- Samantha Ring Complete Personnel
                                                                  File from Pinellas County School Board-
                                                                  pages 125 through 250




                                                              6
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 7 of 8 PageID 2118




         Dated this 24th Day of January, 2020.

                                                             Respectfully submitted,



                                                             s/ Elisabeth A Fontugne
                                                             BRIAN RUBENSTEIN
                                                             Florida Bar No.: 16997
                                                             ELISABETH A FONTUGNE
                                                             Florida Bar No.: 115954




                                                              7
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 129 Filed 01/24/20 Page 8 of 8 PageID 2119




                                           CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 24th day of January, 2020, I filed a true and correct

    copy of the foregoing document with the Clerk of Court, using the CM/ECF system, which

    will send a notice of electronic filing to: Ms. Marcy I. LaHart, Esq., c/o Marcy I. LaHart, P.A.,

    207 S.E. Tuscawilla Rd., Minacopy, FL 32667, (352) 545-7001 (T), (888) 400-1464 (F),

    marcy@floridaanimallawyer.com; and Ms. Deneze Venza, c/o Venza Law, PLLC, 931 Village

    Blvd.,     #905-322,         West        Palm         Beach,         FL        33409,         (561)        596-6329   (T),

    dvenza@venzalawpllc.com.

                                                           COLE, SCOTT & KISSANE, P.A.
                                                           Counsel for Defendant Boca Ciega Yacht Club,
                                                           Inc.
                                                           4301 West Boy Scout Boulevard
                                                           Suite 400
                                                           Tampa, Florida 33607
                                                           Telephone (813) 864-9324
                                                           Facsimile (813) 286-2900
                                                           Primary e-mail: brian.rubenstein@csklegal.com
                                                           Secondary e-mail:
                                                           elisabeth.fontugne@csklegal.com
                                                           Alternate e-mail: patricia.toney@csklegal.com
                                                           hollis.simmons@csklegal.com



                                                  By: s/ Elisabeth A Fontugne
                                                      BRIAN D. RUBENSTEIN
                                                      Florida Bar No.: 16997
                                                      ELISABETH A FONTUGNE
                                                      Florida Bar No.: 115954




                                                                  8
                                               COLE, SCOTT & KISSANE, P.A.
                 4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
